DETAILED ACTION
Status of Claims
Claims 1-20 are pending in this application, with claims 1 and 11 being independent.
Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Foreign Priority
 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
	The drawings were received on June 24, 2020.  These drawings are acceptable.	
Claim Rejections – 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims at issue;
Resolving the level of ordinary skill in the pertinent art; and
Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 1-4, 11-14 are rejected under 35 U.S.C. 103 as being obvious over SATOH et al. (US 2010/0160044, hereinafter “SATOH”) in view of Kim et al (US 2011/0041086).
 	Regarding claim 11, SATOH discloses an electronic device (¶ [0066]: “In FIG. 1-FIG. 3, an external view of the game apparatus 10”) comprising: 
 	at least one hardware processor and memory (¶ [0091]: “As shown in FIG. 4, the game apparatus 10 includes electronic components, such as a CPU 42, a main memory 48, a memory controlling circuit 50, a memory for saved data 52, a memory for preset data 54, a memory card interface (memory card I/F) 44,”); 
 	program instructions executable by the at least one hardware processor stored in the memory (¶ [0092]: “The CPU 42 is an information processing means to execute various programs. In a case that the game apparatus 10 is utilized as an imaging device, the program for it is stored in the memory (memory for saved data 52, for example) within the game apparatus 10. The CPU 42 executes the program to allow the game apparatus 10 to function as an imaging device. Here, the programs to be executed by the CPU 42 may previously be stored in the memory within the game apparatus 10, may be acquired from the memory card 38, and may be acquired from another appliance by communicating with this another appliance.”); 
 	a display device (¶ [0066]: “game apparatus 10 has two displays (LCDs 12 and 14)” ) configured to display a target image (¶ [0101]: “a character that puts on a cloak is displayed on the LCD 14,”  ¶ [0101]: “One example of the change of the screen of the "cloak blowing game" is shown in FIG. 6. FIG. 6(A) shows a screen at the beginning of the game in which a cloak Mn of a character Cr is weighed down.”); 
 	a camera (¶ [0066]: “The game apparatus 10 has two displays (LCDs 12 and 14) and two cameras (cameras 16 and 18), can image an image with the camera, display the imaged image and store the data of the imaged image.”); and 
 	a gas pressure sensor (¶ [0083]: “as shown in FIG. 1 or FIG. 3(B), a microphone 32 is housed in the upper housing 22.”  ¶ [0083]: “the microphone 32 can detect a sound”.  ¶ [0097]: “The microphone 32 detects a sound of the user and outputs a sound signal to the I/F circuit 40.”  NOTE: Sound is a pressure wave moving through a medium, and in this case the medium consists of the gases of the atmosphere.  Thus, the disclosed microphone is a type of “gas pressure sensor”.); 
 	wherein the at least one hardware processor, when executing the program instructions (¶ [0092]: “The CPU 42 is an information processing means to execute various programs.”), is directed to: 
 	obtain a gas pressure value through the gas pressure sensor (¶ [0097]: “Although a detail is described later, the audio data (microphone input information) stored in the sound area 80 is also utilized for various game processing.”  ¶ [0101]: “When a certain kind of game ("cloak blowing game", for example) is played in the game apparatus 10 configured as described above, the CPU 42 executes game processing on the basis of image data imaged by each of the cameras 16 and 18 and/or microphone input information input through the microphone 32. In a case of the "cloak blowing game" in this embodiment, the image data from the inward camera 16 and the microphone input information from the microphone 32 are utilized for the game processing.”  ¶ [0101]: “when the player blows some air on the character, a sound by the blowing is acquired by the microphone 32.”  ¶ [0109]: “Then, the process proceeds to a step S13 to perform repetitive imaging (through image) and issue a microphone input starting command. In response thereto, a repetitive imaging by the camera and a voice input by the microphone 32 are started. Each frame of the image acquired through the repetitive imaging is written to the image area 78 of the main memory 48, and the microphone input information (audio data) obtained by the microphone input is written to the sound area 80 of the main memory 48. In this embodiment, the repetitive imaging and the microphone input are started at approximately the same time, but the microphone input may be started before the repetitive imaging.”   ¶ [0112]: “In the step S25, microphone input information equivalent to one frame is acquired from the sound area 80 of the main memory 48. Then, in a step S27, a volume (input power) is calculated on the basis of the acquired microphone input information, and then, it is determined whether or not the calculation result is equal to or more than a threshold value (40 dB, for example) in a step S29. If "YES" in the step S29, game processing based on the microphone input information is executed in a step S31, and then, the process proceeds to a step S33.”   ¶ [0189]: “In a next step S53, a starting instruction of the repetitive imaging (through image) and the microphone input is issued. In response thereto, repetitive imaging by the camera and a voice input by the microphone 32 are started at the same time. The image of each frame acquired by the repetitive imaging is written to the image area 78 of the main memory 48, and microphone input information (audio data) acquired by the microphone input is written to the sound area 80 of the main memory 48.”); 
 	acquire an image through the camera (¶ [0099]: “The respective cameras 16 and 18 are connected to the CPU 42. The respective cameras 16 and 18 image images according to an instruction from the CPU 42, and output image data corresponding to the imaged images to the CPU 42.”  ¶ [0101]: “The CPU 42 executes game processing on the basis of the microphone input information thus input from the microphone 32 to thereby cause a change within the display screen as if the cloak of the character is blown off by the breath of the player.”  ¶ [0109]: “Then, the process proceeds to a step S13 to perform repetitive imaging (through image) and issue a microphone input starting command. In response thereto, a repetitive imaging by the camera and a voice input by the microphone 32 are started. Each frame of the image acquired through the repetitive imaging is written to the image area 78 of the main memory 48, and the microphone input information (audio data) obtained by the microphone input is written to the sound area 80 of the main memory 48. In this embodiment, the repetitive imaging and the microphone input are started at approximately the same time, but the microphone input may be started before the repetitive imaging.”   ¶ [0187]: “When an operation indicating execution is performed by the operating portion 24, "YES" is determined in the step S43, and the process proceeds to a step S45. In the step S45, after an imaging command is issued, an image is acquired from the image area 78 of the main memory 48.”   ¶ [0189]: “In a next step S53, a starting instruction of the repetitive imaging (through image) and the microphone input is issued. In response thereto, repetitive imaging by the camera and a voice input by the microphone 32 are started at the same time. The image of each frame acquired by the repetitive imaging is written to the image area 78 of the main memory 48, and microphone input information (audio data) acquired by the microphone input is written to the sound area 80 of the main memory 48.”  ¶ [0190]: “In a next step S55, referring to an output from the RTC 60, it is determined whether or not an image acquiring timing has come, and if "NO", the process is waited. When an acquiring timing has come, "YES" is determined in the step S15, and the process proceeds to a step S57 to acquire one frame of image from the image area 78.” ); 
 detect whether the image includes a preset object (¶ [0102]: “However, in the crowded place and windy outdoor, the voice of others except for the user and a sound of wind are also acquired by the microphone 32, so that the game may advance without the user blowing his or her breath. Thereupon, in this embodiment, the presence or absence of the user is determined on the basis of the image data from the inward camera 16, and even if a sound input is detected, in a case that the user is not present, the game is not advanced.”   ¶ [0184]: “As understood from the above description, according to this embodiment, the game apparatus 10 executes game processing on the basis of the microphone input information input through the microphone 32. The CPU 42 of the game apparatus 10 images the user (S13-S17), determines whether or not the user is detected on the basis of a skin color ratio of the image data indicating the image acquired by imaging (S23), and executes game processing on the basis of the microphone input information when it is determined that the user is detected (S31). Alternatively, when it is determined that the user is not detected, the game processing based on the microphone input information is not performed. Accordingly, while the user is not detected, the microphone input is made invalid, and while the user is detected, the microphone input is made valid, and therefore, it is possible to reflect an operation by an input through the microphone on the game processing as the user intended.”    ¶ [0185]: “In the above-described embodiment, a skin color image is extracted from the acquired image on the basis of the skin color threshold value (step S19), calculates a ratio of the skin color region to the object region Ed (step S21), and determines the presence or absence of the user on the basis of the calculated result (step S23). However, this is not restricted thereto, and face recognition of the user is performed from the acquired image by utilizing the FSE (Face Sensing Engine). Then, if the eyes, the mouth, etc. of the user are detected as a result of the recognition, it may be determined that the user is present, and if the eyes and the mouth of the user are not detected, it may be determined that the user is absent.”  ¶ [0188]: “In the next step S47, feature data is calculated on the basis of the acquired image, and the calculated feature data is registered in the feature area 94. After the registration, the process proceeds to a step S49 to determine whether or not the game is to be started, and if "NO", the process is waited. When an operation indicating a start is performed with the operating portion 24, "YES" is determined in the step S49, and the process proceeds to a step S51 to set an object region for face detection (not illustrated) by the FSE.”  ¶ [0191]: “In a successive step S59, feature data is extracted from the acquired image, and in a next step S61, the extracted feature data is verified with the registered feature data. Then, in a step S63, it is determined whether or not the user is present on the basis of the verification result, that is, the concordance rate between the extracted feature data and the registered feature data.”); and 
 display an animation effect of the target image through the display device (¶ [0101]: “The CPU 42 executes game processing on the basis of the microphone input information thus input from the microphone 32 to thereby cause a change within the display screen as if the cloak of the character is blown off by the breath of the player.” ¶ [0101]: “FIG. 6(B) shows a screen at the progress of the game in which the cloak Mn is going to be flown as a result of the blowing the breath.”  ) in response to detecting the preset object in the image (¶ [0184]: “As understood from the above description, according to this embodiment, the game apparatus 10 executes game processing on the basis of the microphone input information input through the microphone 32. The CPU 42 of the game apparatus 10 images the user (S13-S17), determines whether or not the user is detected on the basis of a skin color ratio of the image data indicating the image acquired by imaging (S23), and executes game processing on the basis of the microphone input information when it is determined that the user is detected (S31). Alternatively, when it is determined that the user is not detected, the game processing based on the microphone input information is not performed. Accordingly, while the user is not detected, the microphone input is made invalid, and while the user is detected, the microphone input is made valid, and therefore, it is possible to reflect an operation by an input through the microphone on the game processing as the user intended.”  ¶ [0193]: “As understood from the above description, according to this embodiment, the game apparatus 10 executes the game processing on the basis of the microphone input information input through the microphone 32. The CPU 42 of the game apparatus 10 images the user (S53-S57), determines whether or not the user is detected on the basis of the feature data included in the image data indicating the image acquired by imaging (that is, according to the method of the FSE)(S63), and executes the game processing on the basis of the microphone input information when it is determined that the user is detected (S71). Alternatively, when it is determined that the user is not detected, the game processing based on the microphone input information is not performed.”  ¶ [0194]: “Accordingly, while the user is not detected, the microphone input is made invalid, and while the user is detected, the microphone input is made valid, and therefore, it is possible to reflect an operation by an input through the microphone on the game processing as the user intended.”).
  	SATOH fails to explicitly disclose “acquire an image through the camera in response to a change in the gas pressure value”.  
 	However, both the invention disclosed by SATOH and the claimed invention of the instant application are directed toward solving the same problem with fundamentally equivalent solutions.   For instance, paragraph [0054] of the Specification discloses: “setting the dual conditions of the change in gas pressure and shooting the preset object as a criterion for judging whether to display the image animation may reduce the influence of disturbances such as natural wind, the abnormal gas pressure sensor and the like.”   Similarly, paragraphs [0006], [0012], [0102] and [0193] of SATOH disclose, respectively: “However, in the background art, even when a user does not actually perform an operation, there is a possibility that microphone input information due to sounds input from persons other than the user, winds may be determined to be valid and thus reflected on the game processing. Accordingly, there is a room for improvement for reflecting an operation according to an input through a microphone on the game processing just as the user intended” (¶ [0006];  “According to the first invention, in a case that a user is detected from the imaged image, a microphone input is made valid, and therefore, it is possible to reflect an operation by an input through the microphone on the game processing as the user intended.” (¶ [0012]);  “However, in the crowded place and windy outdoor, the voice of others except for the user and a sound of wind are also acquired by the microphone 32, so that the game may advance without the user blowing his or her breath. Thereupon, in this embodiment, the presence or absence of the user is determined on the basis of the image data from the inward camera 16, and even if a sound input is detected, in a case that the user is not present, the game is not advanced.” (¶ [0102]); and “As understood from the above description, according to this embodiment, the game apparatus 10 executes the game processing on the basis of the microphone input information input through the microphone 32. The CPU 42 of the game apparatus 10 images the user (S53-S57), determines whether or not the user is detected on the basis of the feature data included in the image data indicating the image acquired by imaging (that is, according to the method of the FSE)(S63), and executes the game processing on the basis of the microphone input information when it is determined that the user is detected (S71). Alternatively, when it is determined that the user is not detected, the game processing based on the microphone input information is not performed.” (¶ [0193]).   
 	In other words, both applicant and SATOH solve the same problem(s) by making the display of an animation effect of a target image dependent on both the detection of a particular change in gas pressure together with the detection of a preset object (e.g., at least part of the face of the user).
 	Furthermore, to one of ordinary skill in the art at the time of the invention, it would have been obvious that there are only a finite number of obvious solutions for obtaining the same mutually desired result of making the display of an animation effect of a target image dependent on both the detection of a particular change in gas pressure by a gas pressure sensor (e.g., such as the microphone) together with the detection of a preset object (e.g., at least part of the face of the user) in an image captured by the camera.
 	Specifically, there are essentially only three obvious predictable solutions for obtaining the mutually desired result of making an animation effect dependent upon detecting both the presence of a user in an acquired image and a gas pressure value indicating that the user is blowing air on the screen of the device.  Namely, using only a camera and a gas pressure sensor (e.g., a microphone), these three obvious variants are either, (1) acquiring the image through the camera and detecting a change in the gas pressure value independently of each other to determine whether the preset object (e.g., face of the user) is present in the acquired image when a change in the gas pressure value (e.g., sound) is detected (as is expressly disclosed by SATOH), (2) first acquiring the image through the camera and then subsequently detecting a change in gas pressure (e.g., sound) by the gas pressure sensor depending on whether the preset object (e.g., face of the user) is detected in the acquired image, or (3) first detecting a change in the gas pressure value by the gas pressure sensor and then acquiring an image through the camera in response to the detected change in the gas pressure value in order to detect whether or not the preset object (e.g., face of the user) is included in the acquired image (as claimed by applicant).
 	Thus, for one of ordinary skill in the art at the time of the invention, as one of only two other predictable possible solutions for making a display of an animation effect of a target image dependent upon detecting both the presence of preset object (e.g., a user) in an acquired image and a change in a gas pressure value indicating that the user is blowing air on the screen of the device, it would have “obvious to try” modifying the device taught by SATOH by substituting the predictable alternate solution of first detecting a change in the gas pressure value by the gas pressure sensor and then acquiring an image through the camera in response to the detected change in the gas pressure value in order to detect whether or not the preset object (e.g., face of the user) is included in the acquired image as an obvious variant of acquiring the image through the camera and detecting a change in the gas pressure value independently of each other to determine whether the preset object (e.g., face of the user) is present in the acquired image when a change in a gas pressure value (e.g., sound) is detected, as disclosed by SATOH.    
Furthermore, Kim clearly teaches acquiring an image through camera in response to a chance in the gas pressure value (paragraph 202, in response to the blow interaction and then capture the subject image).
Therefore, it would have been obvious to modified SATOH to include: acquiring an image through camera in response to a chance in the gas pressure value so that the image is acquired only when needed to avoid the waste of valuable resources.
 	Regarding claim 12 (depends on claim 11), SATOH discloses that the at least one hardware processor is further directed to: 
 	acquire the image through the camera in response to that the change in the gas pressure value within a preset time period (e.g., ¶ [0115]: “when "YES" in the step S29 continues for one second”) reaches a preset threshold (e.g., ¶ [0112]: “whether or not the calculation result is equal to or more than a threshold value (40 dB, for example) in a step S29”) (¶ [0112]: “In the step S25, microphone input information equivalent to one frame is acquired from the sound area 80 of the main memory 48. Then, in a step S27, a volume (input power) is calculated on the basis of the acquired microphone input information, and then, it is determined whether or not the calculation result is equal to or more than a threshold value (40 dB, for example) in a step S29. If "YES" in the step S29, game processing based on the microphone input information is executed in a step S31,”  ¶ [0114]: “In this embodiment, for determining whether the game is successful or unsuccessful, an evaluated value indicating the degree of progress of the game is introduced. The evaluated value is stored in the main memory 48, and is initialized (=0) in the initial processing of the step S1, and then incremented when "YES" is first determined in the step S29. Then, if "YES" in the step S29 as well 18 frames after the first increment (after about 0.2 seconds), the evaluated value is further incremented. If "NO" at this time, the evaluated value is decremented (the value at this time may be maintained in another embodiment). Thereafter, similar processing is repeated each 18 frames, and when the evaluated value reaches "5", it is determined that the game is successful. If a predetermined time (1 minute, for example) elapses before the evaluated value reaches "5", it is determined that the game is unsuccessful.”    ¶ [0115]: “Accordingly, on the game screen shown in FIG. 6(A), when "YES" is first determined in the step S29, the cloak Mn starts to ride up, and every time that "YES" is determined in the step S29 thereafter (every 0.2 seconds), the cloak Mn starts to ride up step by step. Then, when "YES" in the step S29 continues for one second, the game screen shown in FIG. 6(B) is displayed, and directly after it, the cloak Mn is blown, which means that the game is successful.”).
	Regarding claim 13 (depends on claim 11), SATOH discloses that the at least one hardware processor is further directed to: 
 	obtain a gas pressure change position (e.g., ¶ [0038]: “a sound collecting direction”;  ¶ [0084]: “a sound collecting direction”) (¶ [0038]: “A twelfth invention is a game apparatus according to the eleventh invention, and the imaging means and the microphone are provided such that an imaging direction and a sound collecting direction are substantially in parallel with each other (both are in parallel with the z axis).”  ¶ [0084]: “Furthermore, the microphone 32 is attached in such a direction that its sound collecting direction (direction in which the sensitivity becomes maximum) is approximately in parallel with the imaging direction (optical axis) of the inward camera 16 (in other words, the sound collecting direction and the imaging direction are approximately in parallel with the y axis). Thus, a sound generated within the imaging range of the inward camera 16 is suitably acquired by the microphone 32. That is, detection of an input through the microphone 32 and detection of the user can be simultaneously performed, and accuracy of the detections can be improved, at the same time.”   Claim 12: “A game apparatus according to claim 11, wherein said imaging means and said microphone are provided such that an imaging direction and a sound collecting direction are substantially in parallel with each other.” NOTE:  In other words, the gas pressure change position (e.g., the sound collecting direction) is obtained by placing the microphone parallel to the imaging direction of the camera.), and 
 	acquire an image (¶ [0109]: “perform repetitive imaging”) of the gas pressure change position (e.g., ¶ [0084]: “sound collecting direction”) through the camera (e.g., ¶ [0084]: “the inward camera 16) (¶ [0039]: “According to the twelfth invention, the imaging direction and the sound collecting direction are substantially in parallel with each other, and therefore, detection of the microphone input and detection of the user can be simultaneously performed, capable of improving accuracy of the detection.”  ¶ [0083]: “as shown in FIG. 1 or FIG. 3(B),”… “the microphone 32 is attached around the inward camera 16 (next to the inward camera 16 along the y axis),”   ¶ [0084]: “Furthermore, the microphone 32 is attached in such a direction that its sound collecting direction (direction in which the sensitivity becomes maximum) is approximately in parallel with the imaging direction (optical axis) of the inward camera 16 (in other words, the sound collecting direction and the imaging direction are approximately in parallel with the y axis). Thus, a sound generated within the imaging range of the inward camera 16 is suitably acquired by the microphone 32. That is, detection of an input through the microphone 32 and detection of the user can be simultaneously performed, and accuracy of the detections can be improved, at the same time.”  NOTE:  In other words, the optical axis of the image acquired by the camera 16 is parallel to the sound collecting direction (i.e., gas pressure change position) of the microphone such that the sound collecting direction is within the imaging range of the camera.).
 	Regarding claim 14 (depends on claim 13), SATOH discloses that the at least one hardware processor is further directed to: 
 	shoot the image through the camera (¶ [0109]: “perform repetitive imaging”) with the gas pressure change position as the focus (e.g., ¶ [0084]: “sound collecting direction (direction in which the sensitivity becomes maximum) is approximately in parallel with the imaging direction (optical axis) of the inward camera 16) (¶ [0039]: “According to the twelfth invention, the imaging direction and the sound collecting direction are substantially in parallel with each other, and therefore, detection of the microphone input and detection of the user can be simultaneously performed, capable of improving accuracy of the detection.”   ¶ [0083]: “as shown in FIG. 1 or FIG. 3(B),”… “the microphone 32 is attached around the inward camera 16 (next to the inward camera 16 along the y axis),”  ¶ [0084]: “Furthermore, the microphone 32 is attached in such a direction that its sound collecting direction (direction in which the sensitivity becomes maximum) is approximately in parallel with the imaging direction (optical axis) of the inward camera 16 (in other words, the sound collecting direction and the imaging direction are approximately in parallel with the y axis). Thus, a sound generated within the imaging range of the inward camera 16 is suitably acquired by the microphone 32. That is, detection of an input through the microphone 32 and detection of the user can be simultaneously performed, and accuracy of the detections can be improved, at the same time.”  NOTE:  In other words, the optical axis of the image acquired by the camera 16 is parallel to the sound collecting direction (i.e., gas pressure change position) of the microphone.).
 	Regarding claim 16 (depends on claim 11), SATOH discloses that the at least one hardware processor is further directed to: 
 	extract an image element (e.g., FIG. 6A: the cloak of the character and/or the character) from the target image (e.g.,  FIG. 6A;  ¶ [0101]: “FIG. 6(A) shows a screen at the beginning of the game in which a cloak Mn of a character Cr is weighed down.” NOTE:  Clearly, in FIGS. 6A and 6B the character wearing the cloak in the foreground is extracted (or separated) from the background image since the character and/or cloak are changed but the background is unchanged.), and 
 	obtain an animation effect of the image element, thereby obtaining the animation effect of the target image (e.g., ¶ [0115]: “the cloak Mn starts to ride up step by step”; FIG. 6B) (¶ [0101]: “FIG. 6(B) shows a screen at the progress of the game in which the cloak Mn is going to be flown as a result of the blowing the breath.”  ¶ [0115]: “Accordingly, on the game screen shown in FIG. 6(A), when "YES" is first determined in the step S29, the cloak Mn starts to ride up, and every time that "YES" is determined in the step S29 thereafter (every 0.2 seconds), the cloak Mn starts to ride up step by step. Then, when "YES" in the step S29 continues for one second, the game screen shown in FIG. 6(B) is displayed, and directly after it, the cloak Mn is blown, which means that the game is successful.”).
	Regarding claim 20 (depends on claim 11), SATOH discloses: 
 	the preset object comprises a human mouth (¶ [0185]: “face recognition of the user is performed from the acquired image by utilizing the FSE (Face Sensing Engine). Then, if the eyes, the mouth, etc. of the user are detected as a result of the recognition, it may be determined that the user is present, and if the eyes and the mouth of the user are not detected, it may be determined that the user is absent.”).
 	Regarding claims 1-4, 6 and 10, claims 1-4, 6 and 10 are directed, respectively, to the method(s) implemented by the device of claims 11-14, 16 and 20 and, as such, are rejected for the same reasons applied above in the rejection(s) of claims 11-14, 16 and 20, respectively.
   	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SATOH et al. (US 2010/0160044) in view of Kim et al (US 2011/0041086) and further in view of RAVINDRAN et al. (US 2019/0019320, hereinafter “RAVINDRAN”).
 	Regarding claim 17 (depends of claim 16), whereas SATOH may not be entirely explicit as to, RAVINDRAN teaches that the at least one hardware processor is further directed to: 
  	identify the image element (Abstract: “identifying”…” an object in the reference frame”) in the target image (e.g., Abstract: “reference frame”  ¶ [0004]: “a still frame of a cinemagram on a display of an electronic device.”) based on a target detection algorithm (¶ [0043]: “object selection may be performed automatically based on amount of movement or, as will be discussed in greater detail below, a deep learning process” ) (Abstract: “generating the image as a cinemagram by identifying a reference frame from a plurality of frames and an object in the reference frame,”  ¶ [0043]: “Thereafter, the electronic device 200 identifies motion components (step 325). For example, in step 325, the electronic device 200 identifies which regions or areas of the video sequence are in motion over the duration of the sequence after the frame alignment. The electronic device 200 performs object segmentation and tracking (step 330). For example, in step 330, the electronic device 200 selects from the motion components one or more objects to track over the course of the video sequence to form the motion component of the cinemagram. The object selection may be performed automatically based on amount of movement or, as will be discussed in greater detail below, a deep learning process to identify which object animation will produce a quality cinemagram. Object selection may also be performed manually based on a user's selection as will be discussed in greater detail below.”  ¶ [0055]: “deep learning techniques to automatically determine different components of the cinemagram such as the static and motion components while incorporating physical constraints and artistic or aesthetic considerations.”  ¶ [0070}: “the electronic device 200 identifying a reference frame from a plurality of frames (step 1005). For example, in step 1005, the electronic device 200 may identify a starting frame from a short video clip of GIF file as the reference frame. The electronic device 200 then identifies at least one object in the reference frame (step 1010). For example, in step 1010, the electronic device 200 may automatically identify the object based on analysis of moving objects or may receive a selection from a user, for example, via a stylus. The object is selected to be at least a part of the motion component to be animated in the cinemagram. Before generation of the cinemagram, the electronic device 200 may also use deep learning techniques and analyze multiple objects movement across the plurality of frames to generate a recommendation of one or more objects to be animated for the cinemagram.” FIG. 10, steps 1005 and 1010: “IDENTIFY A REFERENCE FRAME FROM A PLURALITY OF FRAMES” and “IDENTIFY AN OBJECT IN THE REFERENCE FRAME”.); 
  	segment the image element from the target image (Abstract: “segmenting the object from the reference frame,”  ¶ [0023]: “segmenting motion regions from still background regions”;  ¶ [0039]: “object segmentation”;  ¶ [0043]: “As part of this step, the electronic device 200 segments or removes the moving object from the frames to form a series of frame segments that show motion or animation of the object over the sequence.”  ¶    [0056]: “utilize deep learning techniques for semantically segmenting objects.”   FIG. 10, step 1020: “GENERATE THE MOTION COMPONENT OF THE CINEGRAM”); 
  	store a remaining part as a background of the target image (¶ [0023]: “segmenting motion regions from still background regions”;   ¶ [0042]: “the electronic device 200 performs static component identification (step 315). For example, in step 315, the electronic device 200 identifies the portions of the reference frame that are relatively constant or do not move over the course of the video sequence.”  ¶ [0055]: “deep learning techniques to automatically determine different components of the cinemagram such as the static and motion components while incorporating physical constraints and artistic or aesthetic considerations.”  ¶ [0061]: “select one or more objects 805 for the motion component and the electronic device may identify that any non-selected areas of the reference frame 800 to be the static component.”  ¶ [0071]: “Thereafter, the electronic device 200 generates a static component of the cinemagram (step 1015). For example, in step 1015, the electronic device 200 may generate the static component by segmenting the identified object from the reference frame.”  ¶ [0002]: “A cinemagram or cinemagraph is an image with one or more moving regions, for example, an image that has a portion in which a minor and repeated movement or animation occurs. A cinemagram includes both a motion component where the movement occurs in the image and a static component in which no movement occurs.”   FIG. 10, step 1020: “GENERATE THE MOTION COMPONENT OF THE CINEGRAM”); and 
  	obtain the animation effect of the image element for separate storage (¶ [0002]: “A cinemagram or cinemagraph is an image with one or more moving regions, for example, an image that has a portion in which a minor and repeated movement or animation occurs. A cinemagram includes both a motion component where the movement occurs in the image and a static component in which no movement occurs.”   ¶ [0014]: “an automatic mode for generation of interactive cinemagrams”;    ¶ [0058]: “Thereafter, the electronic device 200 stores the cinemagram (step 375). For example, in step 375, the electronic device 200 may store the cinemagram in any file format for media files.”  ¶ [0071]: “The electronic device 200 then generates the motion component of the cinemagram (step 1020). For example, in step 1020, the electronic device 200 may track the segmented object across multiple frames throughout the video sequence.”  ¶ [0073]: “Thereafter, the electronic device 200 blends of the motion and static components to create the cinemagram (step 1035).”  FIG. 9, step 920: “INITIATE ANIMATION OF THE CINEGRAM”.).
	Thus, in order to obtain a more versatile device having the cumulative features and/or functionalities taught by SATOH and RIVANDRAN, it would have been obvious to one of ordinary skill in the art to have modified the electronic device taught by SATOH to include the functionality of identifying the image element in the target image based on a target detection algorithm, segmenting the image element from the target image, storing a remaining part as a background of the target image, and obtaining the animation effect of the image element for separate storage, as taught by RIVANDRAN.
 	Regarding claim 7 (depends on claim 6), claim 7 is directed to the method implemented by the device of claim 17 and, as such, is rejected for the same reasons applied above in the rejection of claim 17.
   	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SATOH et al. (US 2010/0160044) in view of Kim et al (US 2011/0041086) and further in view of TAO et al. (US 2018/0329612, hereinafter “TAO”).
 	Regarding claim 19 (depends on claim 13), whereas SATOH may not be entirely explicit as to, TAO teaches: 
 	the gas pressure sensor comprises a gas pressure sensor array (e.g., ¶ [0024]: “pressure sensors 502, 504”) for detecting gas pressure values at a plurality of positions (  ) (¶ [0024]: “FIG. 5 is a diagram of an example computing device 500 with pressure sensors 502, 504. In one embodiment, the computing device 500 may include pressure sensors 502, 504 at the bezel areas. In an alternative embodiment, force touch sensors may be located at the corners of the computing device. Although the pressure sensors are illustrated as being located at particular positions along the surface of the device, the pressure sensors can also be located above or beneath the display 506. In some cases, the pressure sensors may be integrated with the circuitry of the display 506.”  ¶ [0027]: “The CPU 702 can be linked through the bus 706 to a touch screen interface 708 configured to connect the electronic device 700 to a touch screen 710. The touch screen 710 may be a built-in component of the electronic device 700 that is sensitive to pressure changes from user touches and blow inputs. Accordingly, the touch screen 710 provides pressure change data in response to touches and blow inputs on the touch screen 710.”     NOTE: As is clearly illustrated in FIG. 5, pressure sensors 502, 504 comprise an array (e.g., 2 sensors 504, one at the top and one at the bottom of the display, and 2 sensors 502, one at the left side and one at the right side of the display.  This clearly comprises an “array” of gas “pressure sensors” for detecting gas pressure values at a plurality of positions.); and 
 	the at least one hardware processor is further directed to: 
 	determine the gas pressure change position according to changes in the gas pressure values at a plurality of positions (¶ [0015]: “The computing device 104 may detect a blow input by detecting a pressure change on the surface, and further, be able to determine characteristics of the blow input. Characteristics of the blow input may include the direction of the blow input relative to the center of the screen of the computing device 104, and the duration of the blow input.”  ¶ [0016]: “In one embodiment of the present techniques, the device 200 may determine the blown direction to be the direction in which a majority of the force of the breath travels. The majority of the force may be determined based on the duration of the breath and the amount of pressure change detected.”  ¶ [0020]: “In FIG. 3B, the left representation of the computing device 300 is receiving a blow input 308 in the left direction. Alternatively, the computing device 300 may detect the blow input 308 is occurring at the location of the FIG. 302 on the left side of the image.”   NOTE:  At the very least, detecting the blow input 308 as occurring on the left side of the image must comprise detecting a pressure change (or greater pressure change) from the left pressure sensor 502 while detecting no pressure change (or less pressure change) from the right pressure sensor 502 and/or top and bottom pressure sensors 504 as shown in FIG. 5.  ¶ [0036]: “The direction may be determined by identifying the direction that a majority of the force of the blow input is travelling.”     ¶ [0045]: “Optionally, the blow input is detected by: determining that the blow input is in a consistent direction; and determining that a duration of the blow input exceeds a specified threshold.”  ¶ [0056]: “In this example, identifying the characteristic comprises determining that a majority of the force of the blow input is in a consistent direction, wherein the characteristic comprises the consistent direction.”).
 	Thus, in order to obtain a more versatile device having the cumulative features and/or functionalities taught by SATOH and TAO, it would have been obvious to one of ordinary skill in the art to have modified the electronic device taught by SATOH to include the array of pressure sensors for determining a direction of a gas pressure change according to changes in the gas pressure values at a plurality of positions, as taught by TAO.
	Regarding claim 9 (depends on claim 3), claim 9 is directed to the method implemented by the device of claim 19 and, as such, is rejected for the same reasons applied above in the rejection of claim 19.
Allowable Subject Matter
 	Claims 5, 8, 15 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	At present, it is not apparent to the examiner which part of the application could serve as a basis for new and allowable claims.   However, should the applicant nevertheless regard some particular matter as patentable, the examiner encourages applicant to appropriately amend the claims to include such matter and to indicate in the REMARKS the difference(s) between the prior art and the claimed invention as well as the significance thereof.
  	Furthermore, should applicant decide to amend the claims, examiner respectfully requests that the applicant please indicate in the REMARKS from which page(s), line(s) or claim(s) of the originally filed application that any amendments are derived.   See MPEP § 2163(II)(A) (There is a strong presumption that an adequate written description of the claimed invention is present in the specification as filed, Wertheim, 541 F.2d at 262, 191 USPQ at 96; however, with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims.).
 	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  Extensions of time may be available under the provisions of 37 CFR 1.136(a).   In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 USC § 133).  
Relevant Prior Art
   	The following prior art, although not relied upon, is made of record since it is considered pertinent to applicant's disclosure:
  	SHENG et al. (US 2009/0271705) discloses a method for displaying multiple effects from a sender of a first electronic device to a chat client of a second electronic device on a video chat region
	YANG (US 2010/0185945) discloses an apparatus including a sensor unit to sense inputted wind and to generate waveform data with respect to the wind, a waveform comparison unit to determine strength and/or direction of the wind based on the waveform data, and a processing unit to perform an operation using the strength or direction of the wind. The processing unit may generate interactive data using the strength or direction of the wind, and transmits the interactive data to another mobile terminal during a voice call or video call. The interactive data may be displayed on a mobile terminal, and may change according to a change in the detected characteristics of the wind.
 	KIM et al. (US 2010/0227640) discloses a method of controlling a mobile terminal by receiving a blow signal corresponding to a blowing action into a microphone of the mobile terminal, and generating at least one of a visual effect and a vibration effect based on characteristics of the blow signal.
 	SHIN (US 2014/0210710) discloses a method for generating augmented reality content includes receiving an augmented reality mode execution request for generating augmented reality content based on electronic book content, activating a camera in response to the request to provide a preview image, loading book data of the electronic book on the preview image, detecting an event occurring in the augmented reality mode, retrieving reaction data pre-mapped to the event, and loading the reaction data on the preview image.
 	CALDWELL (US 2015/0172599) discloses a videoconferencing system and method using personalized, 3D interactive animations across screen barriers. Via auditory, behavior, visual, or computer-inputted cues, preloaded images, sounds, and gestures as well as customized images, sounds, and gestures can be manipulated and sent into and across one or more videoconference feeds in the form of animated sequences. These images, sounds, and gestures can be mapped onto the images of users' faces or other features within the video feed frame.
 	SUDHEENDRA et al. (US 2016/0027202) discloses a method for of playing an animation image, the method including: obtaining a plurality of images; displaying a first image of the plurality of images; detecting a first event as a trigger to play the animation image for a first object of the first image; and playing the animation image for the first object using the plurality of images.
Contact Information
 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675